United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3631
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Frank Jayrold Bettelyoun,                *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 27, 2010
                                 Filed: April 30, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Frank Jayrold Bettelyoun appeals the district court’s1 denial of his Federal Rule
of Criminal Procedure 36 motion to correct a “clerical error” in the amended judgment
in his criminal case. We agree with the district court that the amended judgment
accurately reflects the sentence imposed; the type of error Bettelyoun alleged was not
a clerical error, see United States v. Yakle, 463 F.3d 810, 811 (8th Cir. 2006) (per
curiam). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.